Citation Nr: 0819719	
Decision Date: 06/16/08    Archive Date: 06/25/08

DOCKET NO.  02-09 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for asthma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from March 1952 to March 
1954.  

This appeal arises from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately after reviewing the claims folder the Board has 
found that a remand is required to obtain the veteran's 
records from the Social Security Administration (SSA) and 
from the VA Medical Center in Salt Lake City.  Although 
numerous requests have been made by VA for the medical 
records in the veteran's Social Security file none have been 
obtained.  A response to a May 2005 request for SSA records 
instructed that the veteran's records were at the Social 
Security Field Office #900, 202 West 400 South, Salt Lake 
City, UT 84101, telephone number (801) 524-5075, Fax (801) 
524-6234.  Even though there is correspondence in the claims 
folder that indicates the VA request for SSA records was 
transferred to the district SSA office no response has been 
received and there are still no SSA records in the claims 
folder.  

In addition, the veteran in October 2001 informed VA that he 
had been treated for his asthma at the Salt Lake VA hospital 
since 1982.  The VA medical records in the claims folder are 
dated in the year 2000, no earlier records have been 
requested or obtained.  

The regulations provide that VA will make as many requests as 
are necessary to obtain relevant records from a Federal 
department or agency.  VA may end its efforts to obtain 
records from a Federal department or agency only if VA 
concludes that the records sought do not exist of that 
records or that further efforts to obtain those records would 
be futile.  Cases in which VA may conclude that no further 
efforts are required include those in which the Federal 
department or agency advises VA that the custodian does not 
have them.  38 C.F.R. § 3.159(c)(2)(2007).  For that reason 
the claim must again be remanded.  

Accordingly, the case is REMANDED for the following action:

1.  VA should obtain the veteran's 
records of treatment from the Salt Lake 
City Medical Center for treatment of 
asthma from 1982 to the present.  

2.  VA should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  The request 
should be directed to the Social Security 
Field Office #900, 202 West 400 South, 
Salt Lake City, UT 84101, telephone 
number (801) 524-5075, Fax (801) 524-
6234.  The claims folder should not be 
returned to the Board until those records 
are received or a response from Social 
Security Field Office #900 is received 
indicating the records are either 
unavailable or the custodian does not 
have them.  

3.  If the benefit sought on appeal 
remains denied the veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and be given an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



